internal_revenue_service number release date index number --------------------------------- -------------------------------------------- ---------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc tege eoeg eo plr-149692-11 date april legend entity --------------------------------------------------- state --------- municipalities -------------- supervisors ------------------------ dear ----------------- this letter responds to a letter from your authorized representative dated date as well as subsequent correspondence submitted on behalf of the entity requesting a ruling that the entity’s income from its activities is excludable from gross_income under internal_revenue_code irc sec_115 facts the entity is an unincorporated association in state it was created to serve its member municipalities regular membership in the entity is limited to duly elected or appointed supervisors in state who are in good standing with the entity upon recommendation of the entity’s board_of directors individuals who have contributed to the interest of municipal government in state may become honorary members regular members are entitled to vote on any matter properly coming before them honorary members have no voting rights membership dues constitute the entity’s primary source of revenue a board_of directors oversees the entity’s operations the board consists of a mix of the entity’s current and past officers and other nonemployee directors the entity’s officers and directors are elected by the regular membership officers serve two-year terms without compensation directors serve for either one or two years without compensation plr-149692-11 according to its bylaws the entity’s purpose is to provide a medium through which members may promote educational opportunities for supervisors by conducting educational conferences promote and protect the interests of supervisors in state disseminate information of interest and concern to all member supervisors and officials increase cooperation among member supervisors promote legislation beneficial to the operation of supervisors inform the public the state legislature and other governmental bodies of the advantages and benefits which are derived from municipal government and coordinate and cooperate with organizations located in state for the purpose of strengthening municipal government in state to this end and among other things the entity sometimes in conjunction with another organization that promotes municipal government in state sponsors and conducts education seminars and conferences on topics of relevance to supervisors these conferences generally offer sessions not only of general interest to supervisors but also those more directed to their specific duties the entity provides supervisors with its operations manual describing the laws and duties applicable to supervisors the entity also distributes pamphlets and maintains a website with information of interest and benefit to supervisors including educational opportunities available from and through the entity the entity’s bylaws prohibit private_inurement of any of the entity’s assets they further provide that the entity’s assets are dedicated for the purposes of the entity and for the benefit of its members upon dissolution of the entity any remaining assets will be distributed equally to the municipalities the supervisors of which are regular members in the year of dissolution law and analysis sec_115 provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof revrul_77_261 1977_2_cb_45 holds that income generated by an investment fund that is established by a state to hold revenues in excess of the amounts needed to meet current expenses is excludable from gross_income under sec_115 because such investment constitutes an essential_governmental_function the ruling explains that the statutory exclusion is intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of an entity engaged in the operation of a public_utility or the performance of some governmental function that accrues to either a state or political_subdivision of a state the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and that are within the ambit of a sovereign to conduct plr-149692-11 revrul_90_74 1990_2_cb_34 holds that the income of an organization formed funded and operated by political subdivisions to pool various risks eg casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 because the organization is performing an essential_governmental_function in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization the entity engages in a variety of activities designed to assist the supervisors of its member municipalities to better perform their governmental duties such activities include sponsoring educational conferences providing technical assistance and advice to supervisors promoting cooperation and information exchange among the supervisors and acting as a legislative advocate for the municipalities engaging in these kinds of activities constitutes the performance of an essential_governmental_function within the meaning of sec_115 see revrul_77_261 and revrul_90_74 the income of the entity accrues to the municipalities which are political subdivisions of the state no private interests participate in or benefit from the operation of the entity other than as providers of goods or services the dedication of the income and assets of the entity for the exclusive benefit of its member municipalities satisfies an obligation the entity has assumed or been assigned with respect to promoting good government among its members any and all entity assets remaining upon dissolution of the entity will be distributed equally to its member municipalities whose supervisors are regular members in the year of dissolution see revrul_90_74 based solely on the facts and representations submitted on behalf of the entity we conclude that because the income of the entity is derived from the exercise of an essential_governmental_function and will accrue to a state a political_subdivision of a state or an organization the income of which is excludable under sec_115 the entity’s income is excludable from gross_income under sec_115 no opinion is expressed concerning the federal tax consequences under any irc provision other than the one specifically cited above plr-149692-11 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer who requested it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office your authorized representative will receive a copy of this letter sincerely kenneth m griffin chief exempt_organizations branch_tax exempt government entities enclosure cc
